MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Jan 30 2019, 9:24 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General of Indiana
Harold E. Amstutz                                         Katherine A. Cornelius
Lafayette, Indiana                                        Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         January 30, 2019
Child Relationships of:                                   Court of Appeals Case No.
                                                          18A-JT-1915
X.S., A.S., L.S., and Ar.S.
(Minor Children)                                          Appeal from the Tippecanoe
                                                          Superior Court
and
                                                          The Honorable Faith A. Graham,
M.S. (Mother) and A.S. (Father),                          Judge
Appellants-Respondents,                                   Trial Court Cause Nos.
                                                          79D03-1711-JT-124, 79D03-1711-
        v.                                                JT-125, 79D03-1711-JT-126, and
                                                          79D03-1711-JT-127
The Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019                 Page 1 of 22
      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellants-Respondents, M.S. (Mother) and A.S. (Father), (collectively,

      Parents), appeal from the trial court’s Order terminating their parental rights to

      their minor children, X.S., A.S., L.S., and Ar.S. (collectively, Children).


[2]   We affirm.


                                                   ISSUES
[3]   Parents present seven issues on appeal which we consolidate and restate as the

      following two issues:


              (1) Whether the trial court’s conclusion that there was a reasonable

                  probability that the conditions that resulted in removal would not be

                  remedied or that continuation of the parental relationship posed a

                  threat to Children was clearly erroneous; and

              (2) Whether the trial court’s conclusion that it was in Children’s best

                  interests to terminate Parents’ rights was clearly erroneous.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mother and Father were married in March 2009 and have four minor children,

      X.S., born August 2009, A.S., born January 2011, L.S., born April 2013, and




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 2 of 22
      Ar.S., born October 2015. 1 Parents’ and Children’s involvement with the

      Department of Child Services (DCS) dates back to 2012. Children have been

      declared children in need of services (CHINS) on two occasions prior to the

      instant proceedings for conditions including Mother’s incarceration for habitual

      theft, Father’s incarceration for fraud, Children being left with strangers,

      Mother giving Children adult medication so she could sleep, and Mother

      providing L.S. with Klonopin. In 2015, the family became homeless after some

      of Children set their house on fire playing with a lighter.


[5]   Mother has been diagnosed with Bipolar Disorder I, Post Traumatic Stress

      Disorder (PTSD), and Borderline Personality Disorder. As a result of these

      conditions, Mother has experienced mood swings, irritability, mania,

      aggression, difficulty in concentration, and anxiety, among a host of symptoms.

      Mother has also experienced episodes of psychosis and hallucinations. On

      January 25, 2016, Mother was arrested following a physical altercation with her

      sister, who had been allowing the family to stay with her. Following her release

      from jail, Mother’s mental health deteriorated, and she attempted suicide by

      running into traffic. Mother was hospitalized following this attempt. On

      February 8, 2016, a third CHINS proceeding involving Children was initiated

      because of Mother’s mental health status and the fact that the family was

      homeless with Parents having no viable plan to acquire housing. That CHINS



      1
        Mother voluntarily relinquished her parental rights to an older child in August 2009. Parents had a fifth
      child during the underlying CHINS proceeding. That child has also been removed from Parents’ care but is
      not subject to the instant appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019                Page 3 of 22
      proceeding resulted in an informal adjustment. Parents were offered a number

      of services, including mental health services and Homebuilders, an intensive

      four-week program to improve Parents’ ability to provide a stable and secure

      home environment for Children.


[6]   During this period of informal adjustment, Father was convicted of traffic

      offenses and was again incarcerated. Father did not have a valid legal status in

      the United States. Upon his release from incarceration on the traffic offenses,

      Father was detained by the immigration authorities. Children were in Mother’s

      sole care. While she was participating in Homebuilders, Mother leased a home

      that had multiple safety and habitability issues, including no running water,

      peeling paint, broken windows, and an unstable second story. While the family

      was staying in the living room of the home, part of the ceiling collapsed. After

      a city inspection of the property, the landlord gave notice to Mother that she

      would be evicted.


[7]   On August 2, 2016, a fourth CHINS proceeding was filed, and Children were

      placed with a foster family, where they resided throughout the instant

      proceedings. As part of the dispositional order of the CHINS, Parents were

      directed to procure and maintain stable housing. Parents were offered a variety

      of services, including individual and couple’s counseling, medication

      management services, home based case management, and supervised parenting

      time. The permanency plan was reunification. On March 14, 2017, Father was

      provided bond funds by a community resource and was released from the

      custody of the immigration authorities.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 4 of 22
[8]   Parents initially made progress in their services and were allowed to care for

      Children on overnight visits. However, Mother’s mental health declined during

      those overnight visits, as she experienced psychosis and hallucinations. Father

      was employed, and Mother was the sole provider of care for Children when

      Father was at work. Mother provided Children with sleeping pills that were

      inappropriate for their age. Mother was directed by DCS to cease medicating

      Children, but she did not. On a home visit, two of the Children were observed

      to be incapable of standing up as a result of having been administered this

      medication. In addition, a safety plan to prevent inappropriate touching

      between two of Children was not being followed, and Children reported that

      domestic violence was occurring between Parents. Visitation reverted to being

      fully supervised in a facility and remained so during the remainder of the

      instant proceedings.


[9]   Mother attended individual counseling and engaged in medication

      management. In May 2017, Mother ingested an amount of Adderall that was

      inconsistent with her prescription, causing her to believe she was having a heart

      attack. Subsequent investigation revealed that Mother was storing some of her

      medication loose in a tool box and was not taking her oral medications as

      prescribed. Mother was placed on a management regime and was dispensed

      her oral medications on a weekly basis. As a solution to her inconsistency in

      taking her oral medications, in September 2017 Mother began receiving an

      injection of an anti-psychotic medication that greatly relieved her episodes of

      psychosis and hallucinations.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 5 of 22
[10]   After Children were removed from her care, Mother had no fixed address until

       December 2016, when she procured a small apartment with financial assistance

       from a community resource. She subsequently moved to a two-bedroom and

       then to a three-bedroom apartment around September 2017. Based on an

       inaccurate report that she had no income and that Children were living with

       her, Mother’s rent and her electricity were entirely subsidized. Upon his release

       from immigration custody, Father began living in the three-bedroom apartment

       with Mother even though he was not allowed to be on the lease or live there

       because of his immigration status.


[11]   Parents’ DCS case was periodically reviewed, and a concurrent plan of

       adoption was added. On November 15, 2017, DCS filed a petition seeking to

       terminate the parental rights of Parents (TPR). Reports generated by one of

       Parents’ service providers covering December 2017 and January 2018 revealed

       the following facts. Mother was arrested on November 28, 2017, for failing to

       appear at an initial hearing for a probation revocation proceeding. Mother was

       reportedly “shutting down and becoming desperate and depressed” in

       contemplation of the TPR proceedings. (Mother’s Exh. B, Vol. III, p. 5).

       Mother was responsible for scheduling her appointments to receive her

       injection of the anti-psychotic medication but had received one injection a week

       late. Mother and Father continued to downplay concerns that their housing

       was in jeopardy. In January 2018, Father requested assistance in contacting a

       free immigration clinic. FCM Reggie Brown (FCM Brown) met with Parents

       and the director of the immigration clinic, and Father completed the forms to


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 6 of 22
       file FOIA requests pertinent to his immigration case. Father’s next

       immigration hearing was scheduled for December 2019.


[12]   On February 12, 2018, and March 21, 2018, the trial court held TPR hearings.

       FCM Brown, who had been with the family since July of 2016, testified that he

       had ongoing concerns about Mother’s mental health diagnosis and her ability to

       parent in that her mental health “appears to decline with the responsibility of

       being a primary care-giver, [C]hildren being in her care, um, has been my

       observation and a pattern that’s been identified throughout the duration of the

       case.” (Transcript Vol. II, p. 137). FCM Brown recounted that due to the

       severity and gravity of the safety concerns DCS had for Parents after the failed

       overnight visitation, DCS never attempted a trial home visit or unsupervised

       visitation for Children and that as recently as February 2018, Mother had been

       observed attempting to coach Children not to disclose unfavorable information.

       FCM Brown testified that it was in Children’s best interests to terminate

       Parents’ rights because Children “deserve permanency” and “this is a pattern

       behavior and cyclical thing with [Parents] that we’ve seen with . . . [Parents]

       having instability, not just housing . . . despite the intervention of services,

       [Parents] have not been successful in their services to rise to a level needed for

       reunification to take place.” (Tr. Vol. II, p. 143). FCM Brown related that

       Children’s current foster family had not rejected the possibility of adoption and

       that other families had expressed interest in adopting Children. He was

       confident that Children were adoptable and reported that their ages and history

       had not been a barrier to interest in adopting them.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 7 of 22
[13]   The Court Appointed Child Advocate, Mary Quinn (CASA Quinn), who had

       been with the family since the inception of the case, reported that Children were

       all on track with their educational and developmental milestones. CASA

       Quinn, who had observed Children in the family home, at school, in their foster

       home, and with Parents during supervised visits, testified that it was in

       Children’s best interests to terminate Parents’ rights due to Children’s need for

       permanency and Parents’ history of inability to “sustain adequate housing and

       adequate income and a safe environment for [Children].” (Tr. Vol. II, p. 115-

       16). CASA Quinn felt Children were doing better since removal from Parents’

       home because “although the foster parent [and] biological parent [sic] have very

       different parenting styles, [Children] can live with that. They have a harder

       time living with all the uncertainty that they had before they were removed

       from the home.” (Tr. Vol. II, p. 116).


[14]   Mother testified that for two months she had worked doing cleaning from 7:00

       a.m. to 10:00 a.m., seven days a week, earning $400 every two weeks. Mother

       felt that she had not been offered services throughout the case and that it was

       never in the best interests of children for their parents’ rights to be terminated

       “if you’ve done nothing wrong.” (Tr. Vol. II, p. 162). Mother felt that her

       mental health issues were “more emotional than anything.” (Tr. 166). Father

       testified that he worked from 10:00 a.m. to 3:00 p.m. on Mondays and

       Tuesdays and that he worked from 4:00 p.m. to 1:00 a.m. Thursdays through

       Saturdays. Father earned approximately $1,200 per month.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 8 of 22
[15]   On July 10, 2018, the trial court entered its Order terminating Parents’ rights to

       Children. The trial court entered thirty-two detailed findings, including the

       following:


               8. The reasons for the third CHINS case also included
               instability. [Summary of circumstances of third CHINS].


               9. The reasons for the fourth CHINS case included the same
               instability, incarceration, and mental health issues. [Summary of
               circumstances of fourth CHINS].


               ***


               13. Pursuant to the dispositional order and parental participation
               decree issued in the fourth CHINS case, Mother was offered the
               following services: individual therapy, group therapy, medication
               management, case management, random drug screens, and
               parenting time. Father was offered case management, random
               drug screens, and parenting time. These services have been
               exhaustive and have been designed to address the difficulties of
               the family.


               ***


               16. Mother reports current employment at Marshall’s cleaning
               Monday through Sunday from 7:00 [a.m.] to 10:00 [a.m.]
               making $400.00 every two (2) weeks. Mother reports having
               such employment for approximately two (2) months. Mother has
               historically been unemployed due to inability to cope with the
               responsibility and stress of employment. Father reports current
               employment at Red Seven cooking in the mornings and washing
               dishes in the evenings as well as occasional employment at



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 9 of 22
        Marshalls cleaning with Mother. Father has historically
        remained employed as the primary earner.


        17. Both Mother and Father have a history of incarceration as
        noted above. At the onset of the fourth CHINS case, Father was
        incarcerated at the Tippecanoe County Jail. Father was
        transferred to a detention facility by immigration where he
        remained until May 2017. Mother is currently on probation.


        18. There have been multiple moves since the third CHINS case.
        [Summary of moves].


        ***


        20. Mother and Father then relocated to the current three (3)
        bedroom apartment via subsidized housing. Mother reported no
        employment/income resulting in $0.00 rent and the addition of
        an electric subsidy. Mother also reported [Children] would soon
        be residing in the home. Mother has not corrected such
        information with the subsidized housing authority. The home
        itself is appropriate. However, the stability of the home is at risk.
        Father is prohibited from leasing the apartment due to his illegal
        immigration status. Mother reports an agreement with the
        landlord to allow Father to reside in the residence and to
        continue to reside in the residence herself without [Children] but
        has failed to provide any documentation regarding said
        agreement.


        21. Mother has historically struggled with mental health issues
        and treatment compliance.


        ***




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 10 of 22
        24. In September 2017, Mother reluctantly began monthly
        injections along with oral medication. Mother is currently
        prescribed a long acting antipsychotic injection for mood
        stabilization. Mother is also prescribed oral medication
        including Adderall as a stimulant to remain focused, Propranolol
        as an anti-hypertensive to control anger, Lamictal as an anti-
        convulsive to act as a sedative for sleep and to control mood, and
        Topamax as an anti-convulsive to control mood . . . Mother
        agrees that the injections have improved the stability of Mother’s
        mood since October 2017 and that her mental health is more
        stabilized. Mother reports a desire and intention to continue
        therapy and medication, including injections.


        25. A pattern has developed indicating the status of Mother’s
        mental health is, in part, directly correlated to responsibility and
        stress. Mother’s mental health tends to suffer with increased
        responsibility of employment and/or parenting. Mother will
        require ongoing medication and therapy throughout her life.
        Mother’s ability to parent is dependent upon Mother’s strict
        compliance with treatment. Although Mother agrees she has and
        will always have mental health issues, Mother believes the issues
        are generally just emotional problems. Mother still struggles with
        insight regarding termination of parental rights often becoming
        angry and depressed followed by crying.


        26. As recently as March 2018, Mother’s therapist reported that
        Mother is shutting down emotionally and mentally noting
        Mother is unable to think straight due to anxiety. Mother has
        become increasingly desperate and depressed without a family
        plan if parental rights are terminated and appears very unstable.
        Mother did not schedule her injection appropriately and received
        it one (1) week late.


        ***



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 11 of 22
        30. CASA, Mary Quinn, supports termination of parental rights
        in the best interests of [Children]. [Children] are in foster care
        and are doing very well individually and as a sibling group . . .
        [Children] otherwise have no special needs and are adoptable.
        [Children] need continued consistency in parenting and
        education. [Children] need permanency for their future now.
        CASA [Quinn] specifically notes that “[h]istory shows it
        unlikel[y] they will be able to provide and maintain a safe and
        stable environment.”


        31. Although Mother and Father love [Children], continuation
        of the parent-child relationships would be detrimental to
        [Children]. Mother continues to believe [Parents] have done
        nothing wrong. On the contrary, [Children] have been involved
        with the child welfare system over the span of six (6) years and
        have been adjudicated CHINS twice. Any progress the parents
        have been able to make is routinely short-lived.


        32. The historical pattern of instability for [Children] who have
        spent more than half of their young lives as CHINS outweighs
        any such short-term progress. Despite services provided to
        benefit the family and improvement in Mother’s mental health,
        concerns remain regarding long-term stability and permanency
        for [Children]. [Parents] currently reside in subsidized housing at
        risk due to Father’s immigration status and dishonesty regarding
        income and [C]hildren residing in such housing. Visits with
        [Parents] remain fully supervised and safeguards have been
        added to ensure all [C]hildren are supervised at all times.
        Mother’s mental health has improved with injections but Mother
        is becoming increasingly depressed and unstable surrounding the
        termination proceeding.


(Appellant’s App. Vol. I, pp. 38-41). The trial court found that there

was a reasonable probability that the conditions that resulted in removal


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 12 of 22
       of Children or the reasons for continued placement outside the home

       would not be remedied, the continuation of the parent-children

       relationships posed a threat to the well-being of Children, DCS had a

       satisfactory plan for the care and treatment of Children, and that it was

       in Children’s best interests that Parents’ rights be terminated.



[16]   Parents now appeal. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[17]   It is well-settled that when reviewing the evidence supporting the termination of

       parental rights we neither reweigh the evidence nor determine the credibility of

       witnesses. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). In addition, we consider

       only the evidence that supports the judgment and the reasonable inferences to

       be drawn from that evidence. Id. “We confine our review to two steps:

       whether the evidence clearly and convincingly supports the findings, and then

       whether the findings clearly and convincingly support the judgment.” Id. We

       must give due regard to the trial court’s opportunity to judge the credibility of

       witnesses firsthand, and we do not set aside the trial court’s findings or

       judgment unless it is clearly erroneous. Id.


                                      II. Termination of Parents’ Rights

[18]   “[O]ne of the most valued relationships in our culture” is that between a parent

       and his or her child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 13 of 22
       Indeed, “[a] parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Id.

       (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the

       Fourteenth Amendment to the United States Constitution safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, parental interests are not absolute; rather, termination of parental

       rights is appropriate when parents are unable or unwilling to meet their parental

       responsibilities. In re A.B., 887 N.E.2d 158, 164 (Ind. Ct. App. 2008).


[19]   Termination of parental rights is an extreme sanction that is intended as a “last

       resort” and is available only when all other reasonable efforts have failed. In re

       C.A., 15 N.E.3d 85, 91 (Ind. Ct. App. 2014). As such, before a termination of

       parental rights is merited, the State is required to prove a host of facts by clear

       and convincing evidence, the most relevant for our purposes being that there is

       a reasonable probability that the conditions which resulted in the child’s

       removal and continued placement outside the home will not be remedied by the

       parents and that termination is in the best interests of the child. 2 Ind. Code §§

       31-35-2-4(b)(2)(B)(i), (C); 31-37-14-2. We address each of those factors in turn.




       2
         Parents filed separate Appellant’s Briefs in which they both assert that the trial court’s conclusion that they
       pose a continued threat to Children’s well-being was clearly erroneous. However, neither develops an
       independent argument on the issue. Given that we conclude that there was a reasonable probability that the
       conditions meriting removal would not be remedied, we decline to address the issue. See In re A.P., 882
       N.E.2d 799, 807 (Ind. Ct. App. 2008) (noting that the termination statute is written in the disjunctive and
       declining to address Father’s argument regarding his continued threat to the child where the evidence
       supported trial court’s conclusion that the conditions meriting removal had not been remedied).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019                    Page 14 of 22
                         A. Reasonable Probability Conditions Will Not Be Remedied

[20]   When reviewing a trial court’s determination that the conditions that resulted in

       the child’s removal will not be remedied, we engage in a two-step analysis.

       E.M., 4 N.E.3d at 642-43. First, we must identify the conditions that led to

       removal; second, we determine whether there is a reasonable probability that

       those conditions will not be remedied. Id. at 643. When engaging in the

       second step of this analysis, a trial court must judge a parent’s fitness as of the

       time of the TPR proceeding, taking into account evidence of changed

       conditions, and balancing any recent improvements against habitual patterns of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation. Id. This delicate balance is entrusted to the trial court, and a

       trial court acts within its discretion when it weighs a parent’s prior history more

       heavily than efforts made only shortly before termination. Id. “Requiring trial

       courts to give due regard to changed conditions does not preclude them from

       finding that parents’ past behavior is the best predictor of their future behavior.”

       Id.


[21]   Here, the conditions resulting in Children’s removal and continued placement

       were instability, incarceration, and Mother’s mental health. The main issue of

       instability for Parents was maintaining stable housing. Although Parents were

       residing in an appropriate three-bedroom home at the time of the TPR hearing,

       the trial court’s finding that this housing was at risk was supported by evidence

       that in order to procure their subsidized housing, Mother had misrepresented

       the household’s income and reported that Children were living in the home


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 15 of 22
       when they were not. In addition, Father was living in the home where he was

       not allowed due to his immigration status. Housing acquired by fraud is not

       stable housing, and the trial court acted within its discretion when it concluded

       that Parents’ latest housing was part of an ongoing pattern of instability that

       indicated a substantial probability of future housing instability. Id.


[22]   The second reason for removal and continued placement outside of the home

       was Parents’ incarceration. At the time of the TPR hearing, neither Parent was

       incarcerated. However, the trial court found that Parents had a history of

       incarceration, which the trial court could, within its discretion, consider in

       making its TPR determination. See In re K.E., 39 N.E.3d 641, 647 (Ind. 2015)

       (noting that when assessing changed conditions against patterns of habitual

       conduct, a trial court may consider a parent’s criminal history). In addition, as

       recently as November 28, 2017, Mother had been arrested for failing to appear

       at an initial hearing on a petition to revoke her probation. The probation

       revocation court continued Mother on probation, subject to her completing a

       driving course, which, as of the TPR hearing, she had not completed. In

       addition, Father is not in the country legally. He had been married to Mother

       since 2009 and had his first child with her that year. Despite the length of time

       he had been in the country and his detention by immigration authorities, Father

       took no proactive steps to address his immigration status until January of 2018,

       after the TPR petition was filed. A trial court may “disregard the efforts . . .

       made only shortly before termination and to weigh more heavily [a parent’s]

       history of conduct prior to those efforts.” In re K.T.K., 989 N.E.2d 1225, 1234


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 16 of 22
       (Ind. 2013). We see no clear error in the trial court’s findings or conclusions on

       this condition of removal. E.M., 4 N.E.3d at 642.


[23]   The last condition which resulted in removal of Children and their continued

       placement was Mother’s mental health. Neither party disputes that Mother has

       grave mental health issues. The trial court found that Mother’s mental health

       had improved since she began receiving injections in September 2017.

       However, the trial court weighed this recent improvement against Mother’s

       marked mental health decline at the time of the TPR hearings, Mother’s pattern

       of declining mental health when faced with the increased responsibility of work

       and childcare, and the fact that she exhibited a lack of insight regarding her

       mental health, as Mother felt that her mental health issues were simply

       emotional in nature. The trial court found that “[t]he historical pattern of

       instability for these [C]hildren who have spent more than half of their young

       lives as CHINS outweigh any such short-lived progress.” (Appellant’s App.

       Vol. II, p. 41). Thus, the trial court took into account evidence of Mother’s

       improvements but found that her past patterns weighed more heavily in favor of

       termination, which was within the trial court’s discretion. E.M., 4 N.E.3d at

       643.


[24]   Father’s main argument regarding the conditions of removal centers on

       Mother’s mental health, as he argues that “[t]here can be no doubt that the

       primary reason for both parents [sic] parental rights being terminated was based

       on the mother’s mental health issues (DCS Exhibits 3, 5).” (Father’s Brief p.

       11). We find that Father’s characterization of the trial court’s decision to

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 17 of 22
       terminate Parents’ rights to be overly narrow, as it appears from the many

       detailed findings entered by the trial court regarding Parents’ housing instability

       that Parents’ inability to provide stable housing was at least as important to its

       decision as Mother’s mental health. Thus, it is inaccurate, as Father contends

       on appeal, that the trial court impermissibly terminated his rights based solely

       on Mother’s mental health status or his unwillingness to live separately from

       Mother.


[25]   Parents also direct our attention to evidence in the record that does not support

       the trial court’s determination. These arguments are unavailing given our

       standard of review which precludes us from considering such evidence. See id.

       at 642; see also In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016) (holding that a

       reviewing court may not “reverse a trial court’s judgment based on a belief that

       the parent-child relationship should be preserved and support that

       determination by rummaging through the record to obtain evidence that may

       support the denial of a petition to terminate”). Because the trial court’s findings

       and conclusions that there was a reasonable probability that the conditions

       which merited removal and continued placement of Children would not be

       remedied were supported by the record, we find no clear error. See E.M., 4

       N.E.3d at 642.


                                          B. Best Interests of Children

[26]   Both Parents make a cursory challenge to the trial court’s conclusion that

       termination of their parental rights was in Children’s best interests. Our

       supreme court has recently recognized that one of the most difficult aspects of a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 18 of 22
       termination of parental rights determination is the issue of whether the

       termination is in the child’s best interests. Id. at 647 (noting that the question

       “necessarily places the children’s interest in preserving the family into conflict

       with their need for permanency”). The trial court’s determination that

       termination was in the child’s best interests requires it to look at the totality of

       the evidence of a particular case. In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App.

       2004), trans. denied. “In doing so, the trial court must subordinate the interests

       of the parents to those of the children involved.” Id. We have held that a

       recommendation by both the case manager and the CASA to terminate parental

       rights, in addition to evidence that the conditions resulting in removal will not

       be remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[27]   Here, the evidence established that Parents had a pattern of inability to provide

       for the safety and security of Children. Parents moved six times after the third

       CHINS proceeding was initiated. Mother provided inaccurate information to

       procure the subsidy that allowed Parents to live rent-free in the home where

       they intended to bring Children. Father was not allowed to be living in the

       home due to his immigration status, but he was living there regardless. The one

       attempt during the pendency of the case to return Children to Parents’ care for

       overnight stays ended when two Children were inappropriately medicated, a

       safety plan to prevent inappropriate touching between two Children was not

       followed, and Children were exposed to domestic violence. Although Parents


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 19 of 22
       engaged in services, they never made sufficient progress so that they could have

       unsupervised visits with Children.


[28]   Mother’s progress on her mental health was just beginning as a result of her

       injected medication. The injections were not a cure-all, and Mother had

       exhibited a pattern of decline in her mental health when she was the sole

       caretaker of Children. Because of Parents’ work schedules as of the TPR

       hearing, if Children were returned to Parents’ care, they would be in Mother’s

       sole care for long periods of time while Father worked. There was no evidence

       in the record that a plan had been put into place to ensure Children’s safety

       during those periods. This is particularly troubling since Mother implied at the

       TPR hearing that she felt she had done nothing wrong in parenting Children.


[29]   On the other hand, Children were doing well in foster care and were meeting

       their educational and developmental milestones. FCM Brown and CASA

       Quinn were both in favor of termination. CASA Quinn in particular felt that

       Children had benefitted from the consistency afforded by their foster placement,

       as opposed to the uncertainty they had experienced in their life in Parents’

       homes. We find the opinions of FCM Brown and CASA Quinn should be

       accorded great weight, as both were rendered after having had long-term

       involvement with this family in a variety of circumstances.


[30]   Both Parents contend that it was not in Children’s best interests to terminate

       their rights because DCS had not yet found Children an adoptive home. While

       recognizing that Indiana law does not require that an adoptive home be


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 20 of 22
       identified at the time of the TPR proceedings, they argue that termination of

       their rights would not provide greater permanency for Children and that they

       should be afforded more time to parent Children. However, Children’s current

       foster parents had not ruled out adoption, other families had expressed interest,

       and FCM Brown felt confident that Children would be adopted. In addition,

       we note that this is not a case where Children have been placed with a relative

       for years. See, e.g., In re R.S., 56 N.E.3d 625, 630 (Ind. 2016) (noting that

       delaying adoption would not negatively impact the child’s need for permanency

       where the child was in a stable placement with a relative who planned to

       adopt). The trial court weighed the interests of Parents and Children and

       concluded that the circumstances merited termination in order to provide

       Children with the permanency Children required. Given the totality of the

       evidence and the opinions of FCM Brown and CASA Quinn, we cannot

       conclude that the trial court’s conclusion that termination was in Children’s

       best interests was clearly erroneous. See A.D.S., 987 N.E.2d at 1158-59; E.M., 4

       N.E.3d at 642.


                                             CONCLUSION
[31]   Based on the foregoing, we hold that the trial court’s conclusions that there was

       a reasonable probability that the conditions resulting in removal would not be

       remedied and that termination was in Children’s best interests were not clearly

       erroneous.


[32]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 21 of 22
[33]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1915 | January 30, 2019   Page 22 of 22